Citation Nr: 1135347	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include chloracne, secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 to November 1971.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO found that no new and material evidence had been submitted to reopen a claim for chloracne.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, especially where a claimant is self-represented.  Clemons, 23 Vet. App. at 4.  Here, the Veteran is not self-represented, but in filing his claim to reopen in January 2008, he said he was re-filing for "a skin condition" that he contracted "while being exposed to Agent Orange."  He also said he was submitting pictures of his skin cancer.  As a result, the Board will expand his claim to include skin disabilities other than chloracne and has restyled the issue on the title page.  

In July 2011, the Veteran testified before the undersigned.  A copy of the transcript is associated with the file.  

The issues of service connection for a skin disability, to include chloracne, secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  A January 2007 RO decision denied service connection for chloracne, the Veteran did not file a notice of disagreement within one year of the decision, and the decision became final.  

2.  Evidence received since the January 2007 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 2007 decision that denied the claim of entitlement to service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2006).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a skin disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The procedural history of the Veteran's claim shows that he initially filed a claim for service connection for chloracne in October 2006.  In January 2007, the RO denied the claim on a presumptive basis (citing 38 C.F.R. § 3.309(e)) and on direct basis because there was no nexus to service.  In June 2007, he filed a claim to reopen, stating he wanted to file a claim for service connection for chloracne as a result of exposure to Agent Orange in Vietnam in 1969 and 1970.  The same month, the RO again denied the service connection claim for chloracne on a presumptive and direct basis.  This decision reminded the Veteran that he had until January 2008 to submit additional evidence to substantiate the claim before it became final.  

In January 2008, the Veteran stated he wanted to re-file for "a skin condition."  The Veteran did not file a notice of disagreement and the January 2007 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2006).  In April 2008, the RO stated there was no new and material evidence to reopen the service connection claim for chloracne.  In May 2008, the Veteran filed notice of disagreement with the April 2008 denial.  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the January 2007 decision, the evidence in the claims file consisted of service treatment records; the Veteran's statement that he had suffered with chloracne ever since he returned from Vietnam in the summer of 1970; private records showing dermatology treatment and various skin diagnoses; a few VA records showing diagnoses of basal cell cancer and fever blisters; an October 2006 record from Dr. Seidel showing an assessment of questionable chloracne; and a letter from Dr. Seidel providing a nexus between herbicide exposure in service and currently diagnosed chloracne.  

Since the January 2007 decision, the evidence in the file includes: a February 2007 statement from the Veteran's daughter to her congressman; an April 2007 VA Agent Orange examination showing a diagnosis of vesicobullous dermatoses; the Veteran's statements; and photos of the Veteran's skin.  It also includes more VA records; including a June 2011 VA dermatology record showing the Veteran has squamous cell type skin cancer.  A February 2009 letter was submitted from the Veteran's treating VA physician, Dr. Price, who opined that it was "likely that his skin problems are related to his exposure to Agent Orange in Vietnam."  A February 2009 letter from Dr. Seidel, similar to his October 2006 letter, provided a positive nexus again.  

A May 2009 statement from the Veteran's sister was received and she said the Veteran had acne "really bad" on his return from Vietnam in 1970.  A May 2009 statement from the Veteran's representative includes evidence from a website and from medical research texts.  The Veteran testified at a July 2011 Board hearing and the transcript is also in the file.  

The Board finds that new and material evidence has been received because when the claim was denied in January 2007 there was no lay statement from the Veteran's sister regarding the Veteran's acne in 1970.  This evidence is new and material to the claim because it provides corroboration for the Veteran's claim that he has had a skin disability since service.  38 C.F.R. § 3.156(a).  The February 2009 letter from the Veteran's treating VA physician, Dr. Price, is also new and material and tends to substantiate the claim.  Id.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a skin disability, to include chloracne, secondary to herbicides; the claim is reopened, and to this extent, the appeal is allowed.  


REMAND

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated in dicta that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  The RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  Id.  

The Veteran claims service connection for skin disability due to his presumed exposure to herbicides in service.  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted chloracne which manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(i)-(ii) & (d), 3.309(e) (2010).  The Veteran's DD 214 indicates he was in Vietnam from June 27, 1969 to June 26, 1970.  The Veteran separated from service in November 1971.  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for chloracne, but not skin cancer or other skin disability.  See 38 C.F.R. § 3.309.

In conjunction with the National Academy of Sciences (NAS), the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam era is not warranted for certain enumerated disorders.  This includes non melanoma skin cancer (basal and squamous cell) and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange: Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010).  

Even if the presumption is not applicable, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also, McCartt v. West, 12 Vet. App. 164, 167 (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  McCartt was also a chloracne case.  

A summary of the relevant evidence includes a June 1968 report of medical history which shows no history of skin diseases.  But then when asked if he had consulted or been treated by medical personnel within the past five years, the Veteran wrote that he had a skin rash at age 21 and was treated by a doctor in 1968.  At separation in September 1971, a clinical evaluation of the skin was normal.  On the report of medical history, the Veteran said he did not have and never had had a skin disease.  

In October 2006, Dr. Seidel wrote in a letter that the Veteran suffered from a combination of acne rosacea and routine acne.  He was 59 years old and suffered from an excessive amount of oil and dilated pores, particularly, on his face and neck.  Dr. Seidel said that this situation would be extreme in a man of his age, but noted that the Veteran had exposure to Agent Orange while in service and this exposure could explain his ongoing problems.  

There is literature to suggest that cloracne (sic) can be long-term even after short term exposure years before.  It is quite consistent, given his clinical appearance, that he is suffering from cloracne (sic), in addition to, his acne rosacea.  

In an April 2007 VA Agent Orange examination, the Veteran said that exposure to Agent Orange caused a vesicobullous skin disorder on his face, scalp and posterior neck.  An examination notes facies with old lesions which appear to be basal cell cancer.  They were red crusted lesions at the tips of the ear.  His posterior neck had acne in various stages of healing.  His upper back had old silvery scarring from old acne.  The assessment was vesicobullous dermatoses.  

In February 2009, Dr. Price reviewed the Veteran's records and noted the Veteran served in Vietnam and was exposed to Agent Orange.  At an April 2007 VA Agent Orange examination, he was noted to have deep scars from acne on his back and active acne-type lesions on his back.  Dr. Price noted that Dr. Seidel, a board-certified dermatologist, treated the Veteran in December 2007 and noted skin lesions.  He diagnosed the Veteran with chloracne, an agent orange-related skin condition.  He also noted several basal cell cancers.  Dr. Price stated: "It is altogether likely that his skin problems are related to his exposure to Agent Orange in Vietnam."  

In May 2009, the Veteran's sister said he had acne "really bad" on his return from Vietnam in 1970.  As time has gone on it had gotten worse.  

On remand, the Veteran should receive a VA examination to determine the nature and etiology of any skin disabilities.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for an examination by a dermatologist to determine the nature and etiology of any currently diagnosed skin disability.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  

For any skin disability found, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service or whether it is secondary to exposure to herbicides, keeping in mind the: 
* September 1971 evaluation of the skin was normal and the Veteran denied having a skin disease; 
* Dr. Seidel letter from October 2006; 
* Dr. Price letter from February 2009; and 
* the NAS research cited above.  

The examination report should include the complete rationale for all opinions expressed.  

2. Readjudicate the claim for service connection for a skin disability, to include chloracne, secondary to herbicide exposure.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


